Case 8:19-cv-02562-VMC-SPF Document9 Filed 11/06/19 Page 1 of 1 PagelD 74

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

RONALD SATISH EMRIT,

Plaintiff,

Vv.

Case No: 8:19-cv-2562-T-33SPF
UNIVERSAL MUSIC GROUP, ISLAND
DEF JAM GROUP, ESTATE OF SHAKIR

 

 

STEWART and RICK ROSS, WE OS "
; “
ao 4
Defendants. a
oO ;
NOTICE OF PENDENCY OF OTHER ACTIONS

nO with Local Rule 1.04(d), I certify that the instant action:
IS

related to pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State court, or administrative agency as

toes fled, Calehinla Dp

 

      
   

 

 

 

J WW LIP “Cr fA oe Soy pal
LOSE Here Th Be fisB CHS ai Fe
Mh EVA DOTIAAA GP n -
IS NOT related oO any pending or closed civil or criminal case filed with "hi Court

or any other Federal or State court, or administrative agency

I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than fourteen days after appearance of the party

Counsel of Record or Pro Se Party
[Address and Telephone]
